RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-4060-17T3
                                                                    A-4061-17T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

         Plaintiff-Respondent,

v.

M.A.W. and W.W.,

     Defendants-Appellants.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF G.V.W.,

     a Minor.
_____________________________

                   Submitted May 15, 2019 - Decided June 4, 2019

                   Before Judges Accurso, Vernoia and Moynihan.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Family Part, Camden County,
                   Docket No. FG-04-0120-18.

                   Joseph E. Krakora, Public Defender, attorney for
              appellant M.A.W. (Eric R. Foley, Designated Counsel,
              on the briefs).

              Joseph E. Krakora, Public Defender, attorney for
              appellant W.W. (Sigrid Sletteland Franzblau,
              Designated Counsel, on the briefs).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Melissa H. Raksa, Assistant Attorney
              General, of counsel; Juliana L. Stiles, Deputy
              Attorney General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (James Joseph Gross, Designated
              Counsel, on the brief).

PER CURIAM

        In these consolidated cases, defendants M.A.W. (Mary) and W.W.

(Warren) appeal from a final judgment terminating their parental rights to their

fourth child, G.V.W. (Gina), removed from their care at birth and now three

years old.1 Mary contends the Division of Child Protection and Permanency

failed to prove the four prongs of the best interests standard of N.J.S.A. 30:4C -

15.1(a)(1) to (4) by clear and convincing evidence. Warren argues the

Division failed to prove the first three prongs of that test. The Law Guardian

joins with the Division in urging we affirm the judgment as to both parents.




1
    These names are fictitious and employed to protect the child's privacy.
                                                                         A-4060-17T3
                                         2
Having considered defendants' arguments in light of the record and controlling

law, we affirm the termination of their parental rights to Gina.

      Defendants have an almost ten-year history with the Division, a great

deal of which is recounted in our 2014 opinion affirming the termination of

their rights as to their three older children. See N.J. Div. of Child Protection &

Permanency v. M.W. and W.W., Nos. A-4056-12 and A-4067-12 (App. Div.

July 7, 2014) (slip op.). Warren is now fifty-two and Mary thirty-four years

old. The couple met over thirteen years ago when both were patients at a

psychiatric hospital. Id. at 4. Warren had been admitted to the hospital after a

suicide attempt and auditory hallucinations. Ibid. He suffered from bipolar

disorder and a long-standing addiction to drugs, including crack cocaine. Ibid.

Mary was admitted after stabbing her brother. Ibid. Both have extended

criminal histories, Warren having been convicted of burglary, criminal sexual

contact, criminal trespass, and writing bad checks, among other things; and

Mary of terroristic threats, aggravated assault and resisting arrest. Id. at 3.

      As fully set forth in Judge Axelrad's comprehensive oral opinion in this

case, Gina was born to defendants in April 2016. The Division effected an

emergency removal three days later, following a report from the hospital of

concern for Mary's mental health, as well as her hygiene, her demands to hold


                                                                           A-4060-17T3
                                         3
the baby while under anesthesia, and her overfeeding the newborn. The

hospital assigned Mary a twenty-four-hour aide and barred Warren from

visiting after security had to escort him out after a violent outburst. A hair

follicle sample Warren provided several days later tested positive for cocaine.

The Division placed Gina with the resource parents who had adopted her three

older siblings.

      For the next two years, the Division offered defendants a myriad of

services, including supervised visitation, individual therapy, couples

counseling, rent assistance, in-home services for Mary through the Division

and substance abuse treatment for Warren. The court three times rejected the

Division's permanency plan of termination of parental rights followed by

adoption in favor of permitting Mary and Warren more time to overcome the

problems preventing them from providing Gina a safe home. When defendants

made progress, leading the court to order limited unsupervised visitation

contingent on them both providing negative urine screens, they refused the

tests. A hair follicle test of Warren the following week was positive for

cocaine.

      Defendants failed to complete services and never overcame their

entrenched pattern of domestic disputes leading to weekly visits from the


                                                                          A-4060-17T3
                                        4
police. Indeed, at the guardianship trial, an officer from the Gloucester

Township Police Department testified his department had received 162 calls

involving the couple from December 2016 through early 2018. Besides calls

from neighbors reporting the couple fighting, Mary called the police,

sometimes several times a week, complaining Warren was mistreating her and

using drugs, as well as that he threw a shoe at her, refused to return her keys,

took her phone charger and refused to turn down the volume of the television.

One Division caseworker testified to the many calls Mary made to the Division

hotline disguising her voice and claiming to be Warren, "admitting" drug use

and demanding Gina's return. Another caseworker testified the hostility

Warren exhibited when the Division removed Gina was "the most intense" she

had ever encountered in the hundreds of removals she had conducted.

      The Division's expert psychologist, Dr. Jeffrey, testified about her

findings following psychological evaluations of Mary and Warren and the

bonding evaluations she conducted. Dr. Jeffrey testified Mary suffered from a

parent-child relational problem, specific learning disability, borderline

intellectual functioning, severe and chronic adjustment disorder, personality

disorder with mixed personality features, as well as dependent, narcissistic and




                                                                            A-4060-17T3
                                        5
anti-social personality features. She concluded Mary would not be able to

provide Gina a minimal level of safe parenting.

      As to Warren, Dr. Jeffrey noted he acknowledged his bipolar disorder

and history of alcohol and drug problems. Dr. Jeffrey diagnosed him as

suffering from parent-child relational problems, relationship distress with

spouse, bipolar disorder, adjustment disorder, severe and chronic educational

problems, self-regulation problems, alcohol use disorder, substance use

disorder, and a mixed personality disorder with narcissistic and dependent

personality disorder features. Based on the testing she conducted, Dr. Jeffrey

determined it was "unlikely that [Warren] views himself as needing to

change." She testified Warren was not capable of a minimal degree of safe

parenting and that Gina would be at risk in his care.

      Dr. Jeffrey also opined that Mary and Warren "[t]ogether . . . do not

compensate for the deficits in each of them," finding their volatile relationship

"even more problematic" for Gina. She found that as a couple, they

demonstrated a "level of impairment where there is not a functioning

partnership" and opined the absence of basic skills necessary to resolve the

serious conflicts regularly occurring between them placed Gina at a risk of

harm in their care.


                                                                          A-4060-17T3
                                        6
      Dr. Jeffrey testified Gina displayed an insecure attachment to Mary and

Warren in the bonding evaluation she conducted, and that Gina would not be at

risk for harm if her relationship with them were severed. Dr. Jeffrey testified

Gina displayed a secure attachment to both resource parents, and that she

would be at risk of severe and enduring harm if separated from them, which

Mary and Warren could not mitigate. Dr. Jeffrey also emphasized Gina's need

for permanency because children her age have not "developed the skills to

cope with radical dislocation of their world."

      Neither Mary nor Warren testified or called any witnesses to testify on

their behalf.

      After hearing the testimony, Judge Axelrad delivered a comprehensive

opinion from the bench. The judge found placing Gina with Mary and Warren

would expose her to a risk of harm, which neither was prepared to abate. The

judge found Mary, despite years of interventions, did not know how to address

Gina's needs or place those needs above her own owing to her emotional

immaturity. She found Warren's "long-standing drug history" and refusal to

parent independent of Mary, despite her obvious instability, demonstrated an

unwillingness to put Gina's needs ahead of his own. The judge further found

the couple's "dysfunctional interactions raise serious questions about their lack


                                                                         A-4060-17T3
                                        7
of personal insight and poor parenting judgment." She concluded that delaying

permanent placement for Gina will add to the harm she has already suffered

and that removing her from her resource parents and siblings "would cause

serious and enduring emotional and psychological harm to the child."

      Judge Axelrad had no difficulty finding the Division provided

defendants a litany of services geared to allowing them to parent Gina. The

court noted the Division attempted to explore alternatives but were advised

repeatedly by defendants that there were no relatives or friends who could

serve and identified several they would not want caring for Gina. Judge

Axelrad concluded that placing Gina with her resource parents and siblings

was in her best interests. The judge concluded Gina was securely attached to

the couple, whom she looked to as her psychological parents, and was

"thriving" in their care.

      Our review of a trial court's decision to terminate parental rights is

limited. N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420, 448-49

(2012). We generally "defer to the factual findings of the trial court because it

has the opportunity to make first-hand credibility judgments about the

witnesses who appear on the stand; it has a 'feel of the case' that can never be

realized by a review of the cold record." N.J. Div. of Youth & Family Servs.


                                                                          A-4060-17T3
                                        8
v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div. of Youth & Family Servs.

v. M.M., 189 N.J. 261, 293 (2007)).

      Having reviewed this record, we are convinced that Judge Axelrad's

findings are amply supported by the trial testimony. Defendants never

managed to be able to provide Gina with a safe and stable home at any point

after she was removed from their care shortly after her birth. "A parent's

withdrawal of that solicitude, nurture, and care for an extended period of time

is in itself a harm that endangers the health and development of the child." In

re Guardianship of D.M.H., 161 N.J. 365, 379 (1999).

      Defendants' arguments that they never harmed Gina, that they were

making progress with services, and that the trial focused largely on their long

history with the Division and not on their current efforts, are belied by the

record. The record painstakingly documented by Judge Axelrad reveals the

Division provided defendants ample services, that defendants failed to avail

themselves fully of those services and that their progress was limited, at best.

When defendants were offered unsupervised time with Gina contingent on

passing a drug screen, they refused the test. In sum, neither Mary nor Warren

took the steps necessary to enable them to serve as minimally functional

parents to Gina.


                                                                          A-4060-17T3
                                        9
        We are satisfied the record supports the judge's findings that returning

Gina to defendants would expose her to a risk of harm that neither was

prepared to abate, that delaying permanent placement would only add to that

harm and that termination of their parental rights will not do more harm than

good. We affirm the judgment substantially for the reasons expressed by

Judge Axelrad in her comprehensive opinion from the bench on April 19,

2018.

        Affirmed.




                                                                          A-4060-17T3
                                        10